Title: To James Madison from William Jones, 27 March 1813
From: Jones, William
To: Madison, James


SirMarch 27. 1813
You will perceive by the enclosed letters that the note you sent for my perusal was written under a mistaken idea that the firing of the British Barges on the schooners captured in the mouth of James River was an action between our Gun Boats & the enemy Frigate. I am satisfied that the object of an attempt to ascend James River is solely with a view to draw the Gun Boats from Norfolk.
I shall write Captain Stewart to confine his attention to Norfolk. He has orders to recruit complete crews for the Gun Boats and if he does not succeed we have no resource but to send the crew of the Adams from this place which would render it utterly defenceless by water. Indeed I think the Naval force at Norfolk adequate to its defence much larger than the military force. I am very respectfully your Obed Servt
W. Jones
 